


Exhibit 99.1


[milogoa01.jpg]




M/I Homes Reports
Fourth Quarter and Year-End Results


Columbus, Ohio (February 2, 2012) - M/I Homes, Inc. (NYSE:MHO) announced results
for its fourth quarter and year ended December 31, 2011.


2011 Fourth Quarter Results:
•
Adjusted pre-tax income from operations of $1.4 million

•
New contracts increased 10%

•
Homes delivered increased 3%

•
Adjusted operating gross margin percentage of 18.4% vs. 16.1% in 2010's fourth
quarter

•
Backlog units and value increased 27% and 34%, respectively

•
Net loss of $3.0 million, after $4.5 million of asset impairments

•
Adjusted EBITDA of $10.7 million

•
Cash balance of $101.1 million, including $51.0 million of unrestricted cash

•
Net debt to net capital ratio of 42%

 
For the 2011 fourth quarter, the Company reported a net loss of $3.0 million, or
$0.16 per share. The loss consists primarily of $1.4 million of adjusted pre-tax
income from operations, offset by $4.5 million of asset impairments. In 2010's
fourth quarter, the Company reported a net loss of $11.1 million, or $0.60 per
share, consisting primarily of a $2.4 million adjusted pre-tax loss from
operations and an $8.4 million loss on the early retirement of senior notes due
in 2012. The Company reported a net loss of $33.9 million for the year ended
December 31, 2011, or $1.81 per share, compared to a net loss of $26.3 million,
or $1.42 per share for 2010. The current year loss consists primarily of a $10.9
million adjusted pre-tax loss from operations and $23.0 million of asset
impairments. For the year ended December 31, 2010, the Company had a $7.7
million adjusted pre-tax loss from operations; $13.2 million of asset
impairments; and an $8.4 million loss on the early retirement of debt.
 
New contracts increased 10% in 2011's fourth quarter to 505 compared to 460 in
2010's same period. For the year, new contracts increased 3% from 2,316 in 2010
to 2,381 for the twelve months ended December 31, 2011. M/I Homes had 122 active
communities at December 31, 2011 compared to 110 a year-ago. The Company's
cancellation rate was 23% in the fourth quarter of 2011, compared to 25% in
2010's fourth quarter and for the year it was 19%.


Homes delivered in 2011's fourth quarter were 667 compared to 650 in 2010's
fourth quarter. Homes delivered for the twelve months ended December 31, 2011
decreased 6% to 2,278 compared to 2010's deliveries of 2,434. The sales value of
homes in backlog at December 31, 2011 was $181 million, with backlog units of
676 and an average sales price of $267,000. The backlog of homes at December 31,
2010 had a sales value of $135 million, with backlog units of 532 and an average
sales price of $254,000.
 
Robert H. Schottenstein, Chief Executive Officer and President, commented, “We
are very pleased to report positive adjusted pre-tax income from operations of
$1.4 million for the fourth quarter. This represents a significant improvement




--------------------------------------------------------------------------------




from the operating loss in last year's fourth quarter and continues a trend of
quarter-by-quarter improvement in our operating results for the year. The
improvement in our performance is due to a number of factors including
controlling costs, improved operating efficiencies and better gross margins.
Specifically, with respect to margins, our adjusted gross margin for the fourth
quarter was 18.4% and improved sequentially in each quarter during the year.
This improvement, which is 230 basis points better than last year's fourth
quarter, is largely due to a strategic shift in our mix of communities towards
newer, better performing locations. We opened 46 new communities during 2011 and
increased our community count by 11% during the year, with our Southern and
Mid-Atlantic region community count increasing by 47% and 17%, respectively. For
the quarter, nearly 70% of our deliveries came from new communities (i.e., those
opened for sale since January, 2009). We are also pleased to report a 10%
increase in new contracts for the quarter and that we ended the year with units
in backlog 27% higher than a year ago, representing our highest year-end backlog
unit level since 2007. In addition, we posted our tenth consecutive quarter of
positive EBITDA.”
 
Mr. Schottenstein continued, “Our financial condition remains strong. We ended
the year with $101 million in cash, a 42% net debt to capital ratio, and no
outstanding borrowings under our $140 million credit facility. And, we are
pleased to report that earlier this week, we finalized an extension of our
credit facility, extending its maturity by 18 months to December 2014.”
 
Mr. Schottenstein concluded, "As we begin 2012, housing forecasts are
increasingly more positive with many suggesting that market conditions have
finally bottomed. Clearly, there appears to be a greater sense of optimism. We
remain relentlessly focused on returning to profitability and will continue to
manage accordingly."


The Company will broadcast live its earnings conference call today at 4:00 p.m.
Eastern Time. To listen to the call live, log on to the M/I Homes' website at
mihomes.com, click on the “Investors” section of the site, and select “Listen to
the Conference Call.” A replay of the call will continue to be available on our
website through February 2013.


M/I Homes, Inc. is one of the nation's leading builders of single-family homes,
having delivered over 80,000 homes. The Company's homes are marketed and sold
under the trade names M/I Homes, Showcase Homes and TriStone Homes. The Company
has homebuilding operations in Columbus and Cincinnati, Ohio; Chicago, Illinois;
Indianapolis, Indiana; Tampa and Orlando, Florida; Houston and San Antonio,
Texas; Charlotte and Raleigh, North Carolina; and the Virginia and Maryland
suburbs of Washington, D.C.


Certain statements in this press release are forward-looking statements within
the meaning of the Private Securities Litigation Reform Act of 1995. Words such
as “expects,” “anticipates,” “targets,” “goals,” “projects,” “intends,” “plans,”
“believes,” “seeks,” “estimates,” variations of such words and similar
expressions are intended to identify such forward-looking statements. These
statements involve a number of risks and uncertainties. Any forward-looking
statements that we make herein and in future reports and statements are not
guarantees of future performance, and actual results may differ materially from
those in such forward-looking statements as a result of various factors,
including, without limitation, factors relating to the economic environment,
interest rates, availability of resources, competition, market concentration,
land development activities and various governmental rules and regulations, as
more fully discussed in the Risk Factors section in the Company's Annual Report
on Form 10-K for the year ended December 31, 2010, as the same may be updated
from time to time in our subsequent filings with the Securities and Exchange
Commission. All forward-looking statements made in this press release are made
as of the date hereof, and the risk that actual results will differ materially
from expectations expressed in this press release will increase with the passage
of time. The Company undertakes no duty to publicly update any forward-looking
statements, whether as a result of new information, future events or otherwise.
However, any further disclosures made on related subjects in our subsequent
filings, releases or presentations should be consulted.
 
In this press release, we use the following non-GAAP financial measures:
adjusted operating gross margin, adjusted operating gross margin percentage,
adjusted pre-tax income (loss) from operations, and adjusted EBITDA. For these
measures, we have provided reconciliations to the most comparable GAAP measures
along with an explanation of the usefulness of the non-GAAP measures. Please see
the “Non-GAAP Financial Results / Reconciliations” table below.
 
Contact M/I Homes, Inc.
Phillip G. Creek, Executive Vice President, Chief Financial Officer, (614)
418-8011




--------------------------------------------------------------------------------




Ann Marie W. Hunker, Vice President, Controller, (614) 418-8225
Kevin C. Hake, Senior Vice President, Treasurer (614) 418-8227




--------------------------------------------------------------------------------




M/I Homes, Inc. and Subsidiaries
Summary Operating Results (Unaudited)
(Dollars in thousands, except per share amounts)


 
Three Months Ended
 
Twelve Months Ended
 
December 31,
 
December 31,
 
2011
 
2010
 
2011
 
2010
New contracts
505


 
460


 
2,381


 
2,316


Average community count
121


 
109


 
116


 
108


Cancellation rate
23
%
 
25
%
 
19
%
 
20
%
Backlog units
 
 
 
 
676


 
532


Backlog value
 
 
 
 
$
180,655


 
$
135,246


 
 
 
 
 
 
 
 
Homes delivered
667


 
650


 
2,278


 
2,434


Average home closing price
$
257


 
$
246


 
$
242


 
$
247


 
 
 
 
 
 
 
 
Homebuilding revenue:
 
 
 
 
 
 
 
   Housing revenue
$
171,687


 
$
160,216


 
$
550,848


 
$
600,732


   Land revenue
—


 
1,322


 
1,110


 
1,408


Total homebuilding revenue
$
171,687


 
$
161,538


 
$
551,958


 
$
602,140


 
 
 
 
 
 
 
 
   Financial services revenue
5,099


 
3,437


 
14,466


 
14,237


 
 
 
 
 
 
 
 
Total revenue
$
176,786


 
$
164,975


 
$
566,424


 
$
616,377


 
 
 
 
 
 
 
 
Cost of sales - operations
144,244


 
138,378


 
467,130


 
513,218


Cost of sales - impairment / other
3,980


 
1,332


 
21,993


 
10,728


Gross margin
28,562


 
25,265


 
77,301


 
92,431


General and administrative expense
14,600


 
14,357


 
52,664


 
53,958


Selling expense
12,913


 
11,602


 
43,534


 
48,084


Operating profit (loss)
1,049


 
(694
)
 
(18,897
)
 
(9,611
)
Loss on extinguishment of debt
—


 
8,378


 
—


 
8,378


Interest expense
4,121


 
3,243


 
15,005


 
9,415


Loss before income taxes
(3,072
)
 
(12,315
)
 
(33,902
)
 
(27,404
)
Benefit for income taxes
(96
)
 
(1,258
)
 
(25
)
 
(1,135
)
Net loss
(2,976
)
 
(11,057
)
 
(33,877
)
 
(26,269
)
Net loss per share
$
(0.16
)
 
$
(0.60
)
 
$
(1.81
)
 
$
(1.42
)
 
 
 
 
 
 
 
 
Weighted average shares outstanding:
 
 
 
 
 
 
 
Basic
18,736


 
18,523


 
18,698


 
18,523


Diluted
18,736


 
18,523


 
18,698


 
18,523







--------------------------------------------------------------------------------




M/I Homes, Inc. and Subsidiaries
Summary Balance Sheet and Other Information (unaudited)
(Dollars in thousands, except per share amounts)


 
As of
 
December 31,
 
2011
 
2010
Assets:
 
 
 
Total cash and cash equivalents(1)
$
101,127


 
$
123,131


Mortgage loans held for sale
57,275


 
43,312


Inventory:
 
 
 
Lots, land and land development
242,372


 
262,960


Homes under construction
181,483


 
151,524


Other inventory
42,917


 
36,452


Total inventory
$
466,772


 
$
450,936


 
 
 
 
Property and equipment - net
14,358


 
16,554


Investments in unconsolidated joint ventures
10,357


 
10,589


Income tax receivable
592


 
994


Other assets(2)
14,004


 
16,378


Total Assets
$
664,485


 
$
661,894


 
 
 
 
Liabilities:
 
 
 
Debt - Homebuilding Operations:
 
 
 
Senior notes
$
239,016


 
$
238,610


Notes payable - other
5,801


 
5,853


Total Debt - Homebuilding Operations
$
244,817


 
$
244,463


 
 
 
 
Note payable bank - financial services operations
52,606


 
32,197


Total Debt
$
297,423


 
$
276,660


 
 
 
 
Accounts payable
41,256


 
29,030


Other liabilities
52,456


 
52,713


Total Liabilities
$
391,135


 
$
358,403


 
 
 
 
Shareholders' Equity
273,350


 
303,491


Total Liabilities and Shareholders' Equity
$
664,485


 
$
661,894


 
 
 
 
Book value per common share
$
9.25


 
$
10.99


Net debt/net capital ratio(3)
42
%
 
34
%

(1)
2011 and 2010 amounts include $50.1 million and $41.9 million of restricted cash
and cash held in escrow, respectively.

(2)
2011 and 2010 amounts include gross deferred tax assets of $140.8 million and
$127.9 million, respectively, net of valuation allowances of $140.8 million and
$127.9 million, respectively.

(3)
Net debt/net capital ratio is calculated as total debt minus total cash and cash
equivalents, divided by the sum of total debt minus total cash and cash
equivalents plus shareholders' equity.





--------------------------------------------------------------------------------




M/I Homes, Inc. and Subsidiaries
Selected Supplemental Financial and Operating Data
(Dollars in thousands)


 
Three Months Ended
 
Twelve Months Ended
 
December 31,
 
December 31,
 
2011
 
2010
 
2011
 
2010
 
 
 
 
 
 
 
 
Adjusted operating gross margin(1)
$
32,542


 
$
26,597


 
$
99,294


 
$
103,159


Adjusted operating gross margin %
18.4
%
 
16.1
%
 
17.5
%
 
16.7
%
 
 
 
 
 
 
 
 
Adjusted pre-tax income (loss) from operations(1)
$
1,442


 
$
(2,382
)
 
$
(10,935
)
 
$
(7,678
)
 
 
 
 
 
 
 
 
Adjusted EBITDA(1)
$
10,702


 
$
6,588


 
$
23,344


 
$
26,551


 
 
 
 
 
 
 
 
Cash flow (used in) provided by operating activities
$
(18,197
)
 
$
5,685


 
$
(42,763
)
 
$
(37,302
)
Cash provided by (used in) investing activities
$
1,399


 
$
(3,810
)
 
$
(9,324
)
 
$
(22,361
)
Cash provided by (used in) financing activities
$
20,960


 
$
35,439


 
$
21,870


 
$
30,941


 
 
 
 
 
 
 
 
Land/lot purchases
$
15,696


 
$
16,730


 
$
72,312


 
$
110,746


Land development spending
$
11,460


 
$
12,579


 
$
44,942


 
$
42,228


Land/lot sale proceeds
$
—


 
$
1,322


 
$
1,110


 
$
1,408


 
 
 
 
 
 
 
 
Financial services pre-tax income
$
2,128


 
$
1,065


 
$
5,687


 
$
5,564


 
 
 
 
 
 
 
 
Deferred tax asset valuation allowance
$
(1,293
)
 
$
5,113


 
$
(12,950
)
 
$
10,797





Impairment and Abandonments by Region
(Dollars in thousands)


 
Three Months Ended
 
Twelve Months Ended
 
December 31,
 
December 31,
Impairment by Region:
2011
 
2010
 
2011
 
2010
Midwest
$
2,015


 
$
552


 
$
13,457


 
$
3,665


Southern
149


 
657


 
6,703


 
4,374


Mid-Atlantic
1,816


 
123


 
1,833


 
4,499


Total
$
3,980


 
$
1,332


 
$
21,993


 
$
12,538


 
 
 
 
 
 
 
 
Abandonments by Region:
 
 
 
 
 
 
 
Midwest
$
298


 
$
104


 
$
441


 
$
198


Southern
33


 
65


 
89


 
160


Mid-Atlantic
203


 
54


 
444


 
262


Total
$
534


 
$
223


 
$
974


 
$
620



(1)
See “Non-GAAP Financial Results / Reconciliations” table below.









--------------------------------------------------------------------------------




M/I Homes, Inc. and Subsidiaries
Non-GAAP Financial Results / Reconciliations
(Dollars in thousands)


 
Three Months Ended
 
Twelve Months Ended
 
December 31,
 
December 31,
 
2011
 
2010
 
2011
 
2010
Gross margin
$
28,562


 
$
25,265


 
$
77,301


 
$
92,431


Add: Impairments
3,980


 
1,332


 
21,993


 
12,538


       Imported drywall charges
—


 
—


 
—


 
(1,810
)
Adjusted operating gross margin
$
32,542


 
$
26,597


 
$
99,294


 
$
103,159


 
 
 
 
 
 
 
 
Loss before income taxes
$
(3,072
)
 
$
(12,315
)
 
$
(33,902
)
 
$
(27,404
)
Add: Impairments and abandonments
4,514


 
1,555


 
22,967


 
13,158


      Imported drywall charges
—


 
—


 
—


 
(1,810
)
      Other loss
—


 
8,378


 
—


 
8,378


Adjusted pre-tax income (loss) from operations
$
1,442


 
$
(2,382
)
 
$
(10,935
)
 
$
(7,678
)
 
 
 
 
 
 
 
 
Net loss
$
(2,976
)
 
$
(11,057
)
 
$
(33,877
)
 
$
(26,269
)
Add (subtract):
 
 
 
 
 
 
 
Income taxes
(96
)
 
(1,258
)
 
(25
)
 
(1,135
)
Interest expense net of interest income
3,752


 
2,941


 
13,889


 
8,202


Interest amortized to cost of sales
3,277


 
3,435


 
10,949


 
13,339


Depreciation and amortization
1,889


 
1,962


 
7,574


 
8,067


 Other loss
—


 
8,378


 
—


 
8,378


Non-cash charges
4,856


 
2,187


 
24,834


 
15,969


Adjusted EBITDA
$
10,702


 
$
6,588


 
$
23,344


 
$
26,551





Adjusted operating gross margin, adjusted operating gross margin percentage,
adjusted pre-tax (loss) income from operations and adjusted EBITDA are non-GAAP
financial measures. Management finds these measures to be useful in evaluating
the Company's performance because they disclose the financial results generated
from homes the Company actually delivered during the period, as the asset
impairments and certain other write-offs relate, in part, to inventory that was
not delivered during the period. They also assist the Company's management in
making strategic decisions regarding the Company's future operations. The
Company believes investors will also find these measures to be important and
useful because they disclose financial  measures that can be compared to a prior
period without regard to the variability of asset impairments and certain other
write-offs and unusual charges. In addition, to the extent that the Company's
competitors provide similar information, disclosure of these measures helps
readers of the Company's financial statements compare the Company's financial
results to the results of its competitors with regard to the homes they deliver
in the same period. Because these measures are not calculated in accordance with
GAAP, they may not be completely comparable to similarly titled measures of the
Company's competitors due to potential differences in methods of calculation and
charges being excluded.  Due to the significance of the GAAP components
excluded, such measures should not be considered in isolation or as an
alternative to operating performance measures prescribed by GAAP.  Adjusted
EBITDA is also presented in accordance with the terms of our revolving credit
facility.






--------------------------------------------------------------------------------




M/I Homes, Inc. and Subsidiaries
Selected Supplemental Financial and Operating Data




 
NEW CONTRACTS
 
Three Months Ended
 
Twelve Months Ended
 
December 31,
 
December 31,
 
 
 
 
 
%
 
 
 
 
 
%
Region
2011
 
2010
 
Change
 
2011
 
2010
 
Change
 
 
 
 
 
 
 
 
 
 
 
 
Midwest
196


 
221


 
(11
)%
 
1,042


 
1,215


 
(14
)%
 
 
 
 
 
 
 
 
 
 
 
 
Southern
156


 
96


 
63
 %
 
607


 
461


 
32
 %
 
 
 
 
 
 
 
 
 
 
 
 
Mid-Atlantic
153


 
143


 
7
 %
 
732


 
640


 
14
 %
 
 
 
 
 
 
 
 
 
 
 
 
Total
505


 
460


 
10
 %
 
2,381


 
2,316


 
3
 %



 
HOMES DELIVERED
 
Three Months Ended
 
Twelve Months Ended
 
December 31,
 
December 31,
 
 
 
 
 
%
 
 
 
 
 
%
Region
2011
 
2010
 
Change
 
2011
 
2010
 
Change
 
 
 
 
 
 
 
 
 
 
 
 
Midwest
250


 
329


 
(24
)%
 
991


 
1,296


 
(24
)%
 
 
 
 
 
 
 
 
 
 
 
 
Southern
176


 
106


 
66
 %
 
571


 
429


 
33
 %
 
 
 
 
 
 
 
 
 
 
 
 
Mid-Atlantic
241


 
215


 
12
 %
 
716


 
709


 
1
 %
 
 
 
 
 
 
 
 
 
 
 
 
Total
667


 
650


 
3
 %
 
2,278


 
2,434


 
(6
)%



 
BACKLOG
 
December 31, 2011
 
December 31, 2010
 
 
 
Dollars
 
Average
 
 
 
Dollars
 
Average
Region
Units
 
(millions)
 
Sales Price
 
Units
 
(millions)
 
Sales Price
 
 
 
 
 
 
 
 
 
 
 
 
Midwest
387


 
$
100


 
$
259,000


 
336


 
$
83


 
$
247,000


 
 
 
 
 
 
 
 
 
 
 
 
Southern
164


 
$
40


 
$
241,000


 
87


 
$
19


 
$
218,000


 
 
 
 
 
 
 
 
 
 
 
 
Mid-Atlantic
125


 
$
41


 
$
328,000


 
109


 
$
33


 
$
304,000


 
 
 
 
 
 
 
 
 
 
 
 
Total
676


 
$
181


 
$
267,000


 
532


 
$
135


 
$
254,000





 
LAND POSITION SUMMARY
 
December 31, 2011
 
 
December 31, 2010
 
Lots
Lots Under
 
 
 
Lots
Lots Under
 
Region
Owned
Contract
Total
 
 
Owned
Contract
Total
 
 
 
 
 
 
 
 
 
Midwest
3,903


795


4,698


 
 
4,184


1,318


5,502


 
 
 
 
 
 
 
 
 
Southern
1,460


964


2,424


 
 
1,384


209


1,593


 
 
 
 
 
 
 
 
 
Mid-Atlantic
1,794


1,437


3,231


 
 
2,043


1,032


3,075


 
 
 
 
 
 
 
 
 
Total
7,157


3,196


10,353


 
 
7,611


2,559


10,170







